
	
		I
		111th CONGRESS
		1st Session
		H. R. 4248
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2009
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Ways and Means and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the legal tender laws, to prohibit taxation on
		  certain coins and bullion, and to repeal superfluous sections related to
		  coinage.
	
	
		1.Short titleThis Act may be cited as the
			 Free Competition in Currency Act of
			 2009.
		2.Repeal of legal
			 tender laws
			(a)In
			 GeneralSection 5103 of title 31, United States Code (relating to
			 legal tender), is hereby repealed.
			(b)Clerical
			 AmendmentThe table of sections for subchapter I of chapter 51 of
			 title 31, United States Code, is amended by striking the item relating to
			 section 5103 and inserting the following new item:
				
					
						5103.
				[Repealed]
					
					.
			3.No tax on certain
			 coins and bullion
			(a)In
			 generalNotwithstanding any other provision of law—
				(1)no
			 tax may be imposed on (or with respect to the sale, exchange, or other
			 disposition of) any coin, medal, token, or gold, silver, platinum, palladium,
			 or rhodium bullion, whether issued by a State, the United States, a foreign
			 government, or any other person; and
				(2)no State may assess any tax or fee on any
			 currency, or any other monetary instrument, which is used in the transaction of
			 interstate commerce or commerce with a foreign country, and which is subject to
			 the enjoyment of legal tender status under article I, section 10 of the United
			 States Constitution.
				(b)Effective
			 dateThis section shall take effect on December 31, 2009, but
			 shall not apply to taxes or fees imposed before such date.
			4.Repeal of
			 superfluous sections
			(a)In
			 generalTitle 18, United
			 States Code, is amended by striking sections 486 (relating to uttering coins of
			 gold, silver, or other metal) and 489 (making or possessing likeness of
			 coins).
			(b)Conforming
			 amendment to table of sectionsThe table of sections at the
			 beginning of chapter 25 of title 18, United States Code, is amended by striking
			 the items relating to the sections stricken by subsection (a).
			(c)Special rule
			 concerning retroactive effectAny prosecution under the sections stricken
			 by subsection (a) shall abate upon the taking effect of this section. Any
			 previous conviction under those sections shall be null and void.
			
